2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 8, 19, and 24 recite the trademarks TWEEN 20, TWEEN 40, TWEEN 60, TWEEN 80, CREMOPHOR EL, CREMOPHOR RH 40, CREMOPHOR RH 60, SPAN 20, LABROSOL, LABRAFIL M-1944CS, and POLOXAMER.  It is unclear what function the trademarks serve in the claims, because trademarks indicate a source of goods rather than the goods themselves.  In the instant claims, the generic terminology is present in the claims at issue, and it is unclear how recitation of the trademarks is intended to affect the scopes of the claims.  See MPEP 2173.05(u).
3.	Claims 3 and 19 are objected to because of the following informalities:  At claim 3, line 8 (both occurrences), and claim 19, lines 7 and 8, “monostearate” is misspelled.  Appropriate correction is required.
4.	Instant claims 1-3, 8-10, 12-15, 17-19, 24-28, 30-32, 49, and 50 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/531,788 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the instant claimed invention.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 8, 9, 12, 13, 31, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan et al (U.S. Patent Application Publication 2015/0087583).  Radhakrishnan et al teach pharmaceutical compositions for the intravenous administration of Compound 22, which is identical to CD101.  Specifically, Radhakrishnan et al teach Formulation IV7 (see Table 13), which comprises greater than 85% (w/w) water; 0.33% (w/w) Compound 22 (equivalent to 3.3 mg/mL); Tween 80, i.e. polysorbate 80, at a weight to weight ratio with respect to Compound 2 of 3; sodium lactate buffer; and having a pH of 6.0.  Radhakrishnan et al also teach that the injection solutions can be reconstituted from lyophilized compositions.  Radhakrishnan et al’s compositions can be administered, at least in part, by intravenous infusion.  Radhakrishnan et al’s compositions are administered in order to treat or prevent fungal  by Candida albicans, C. parapsilosis, C. glabrata, C. guilliermondii, C. krusei, C. lusitaniae, C. tropicalis, Aspergillus fumigatus, A. flavus, A. terreus, A. niger, A. candidus, A. clavatus, or A. ochraceus.  See, e.g., Figure 9; paragraphs [0020], [0156], [0159] - [0161], [0181], [0182], and [0194]; and Tables 13 and 14.  
7.	Claims 10, 18, 19, 24-26, 32, and 50 rejected under 35 U.S.C. 103 as being obvious over Radhakrishnan et al (U.S. Patent Application Publication 2015/0087583).  Application of Radhakrishnan et al is the same as in the above rejection of claims 1-3, 8, 9, 12, 13, 31, and 49.  Radhakrishnan et al do not teach a specific intravenous composition comprising Compound 22 at a concentration of about 0.8 or about 1.6 mg/mL.  However, in general, Radhakrishnan et al teach that concentrations ranging from 0.5 to 3.0 mg/mL are useful.  See, e.g., paragraphs [0020] and [0021].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal concentrations for Compound 22 in the intravenous compositions of Radhakrishnan et al, because Radhakrishnan et al teach that a range of Compound 22 concentrations is useful, and because drug concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  Radhakrishnan et al do not teach lyophilizing and reconstituting Formulation IV7 prior to its intravenous administration.  However, in general, Radhakrishnan et al teach that their compositions can be lyophilized and reconstituted prior to use.  See, e.g., paragraphs [0024] - [0026], [0156], and [0159].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to subject Formulation IV7 of Radhakrishnan et al to lyophilization and reconstitution prior to use, because Radhakrishnan et al teach that in general their formulations can be subject to lyophilization and reconstitution, and because lyophilization is known in the pharmaceutical arts to be useful for storage of pharmaceutical compositions prior to use.
8.	Claims 1-3, 8-10, 12-15, 18, 19, 24-28, 31, 32, 49, and 50 are rejected under 35 U.S.C. 103 as being obvious over Radhakrishnan et al (U.S. Patent Application Publication 2015/0087583).  Application of Radhakrishnan et al is the same as in the above rejection of claims 1-3, 8, 9, 12, 13, 31, and 49.  Radhakrishnan et al also teach specific intravenous formulations, and lyophilized formulations for intravenous infusion, comprising Compound 22, Tween 80, i.e. polysorbate 80, mannitol bulking agent, and sodium lactate buffering agent for a pH of 6.0.  Water content of the specific intravenous formulations is greater than 85%.  See especially Formulations IV9, IV14, and L8 in Tables 13 and 14.  These specific formulations do not comprise polysorbate 80 and Compound 22 in the same weight ratios recited in the instant claims, do not comprise Compound 22 in the same concentration as is recited in instant claim 10, and do not comprise mannitol in the same concentration recited in instant claims 14 and 27.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal polysorbate 80, Compound 22, and mannitol ratios and concentrations in the compositions of Radhakrishnan et al, because component ratio and concentration are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  There is no evidence of record that the instant claimed ratios and concentrations produce unexpected results, i.e. the invention as claimed appears to have the same anti-fungal utility as is taught by Radhakrishnan et al.
9.	Claims 1-3, 8-10, 12, 13, 17-19, 24-26, and 30 are rejected under 35 U.S.C. 103 as being obvious over Radhakrishnan et al (U.S. Patent Application Publication 2015/0087583).  Radhakrishnan et al teach pharmaceutical compositions for the oral administration of compound 22, which is identical to CD101.  Specifically, Radhakrishnan et al teach Formulation 3 (see Table 2), which comprises greater than 85% (w/w) water; 10 mg/mL of an Echinocandin class compound; Tween 20 and Tween 80, i.e. polysorbate 20 and polysorbate 80, at a weight to weight ratio with respect to the Echinocandin class compound ranging from 1.5 to 2.3; sodium acetate buffer; and having a pH of 5-6.  In Table 3, the Echinocandin class compound is Compound 22, which is identical to CD101.  Radhakrishnan et al’s compositions are administered in order to treat or prevent fungal infections, including tinea capitis, tinea corporis, tinea pedis, onychomycosis, perionychomycosis, pityriasis versicolor, oral thrush, vaginal candidosis, respiratory tract candidosis, biliary candidosis, eosophageal candidosis, urinary tract candidosis, systemic candidosis, mucocutaneous candidosis, aspergillosis, mucormycosis, paracoccidioidomycosis, North American blastomycosis, histoplasmosis, coccidioidomycosis, sporotrichosis, fungal sinusitis, or chronic sinusitis, and including infections by Candida albicans, C. parapsilosis, C. glabrata, C. guilliermondii, C. krusei, C. lusitaniae, C. tropicalis, Aspergillus fumigatus, A. flavus, A. terreus, A. niger, A. candidus, A. clavatus, or A. ochraceus.  See, e.g., Figure 9; paragraphs [0020], [0094], and [0160]-[0162]; and Tables 2 and 3.  Radhakrishnan et al do not teach a weight to weight ratio of (Tween 20 + Tween 80) to Compound 22 of at least 2.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal weight to weight ratios of (Tween 20 + Tween 80) to Compound 22 for the compositions of Radhakrishnan et al, because component ratio is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical composition art.  Further, any degree of overlap between the component ratio taught by Radhakrishnan et al, i.e. from 1.5:1 to 2.3:1 and the component ratio recited in the instant claims, i.e. at least 2:1, is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I).  With respect to the limitation “for intravenous injection”, this limitation is an intended use limitation.  While the compositions taught and suggested by Tables 2 and 3 of Radhakrishnan et al are intended for oral administration, they are aqueous compositions and are inherently capable of being administered intravenously.  Accordingly, the intended use limitation in the instant claims does not distinguish over the compositions taught or suggested by Radhakrishnan et al.  With respect to instant claims 9 and 10, Formulation 3 of Radhakrishnan et al does not meet the Compound 22 concentration recited in these claims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal concentrations for Compound 22 in the oral compositions of Radhakrishnan et al, because drug concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  With respect to instant claim 17, because Radhakrishnan et al teach Compound 22 and acetate buffer in the same aqueous composition, inherently an acetate salt of Compound 22 will be present in the compositions taught and suggested by Radhakrishnan et al.  With respect to instant claims 18, 19, 24-26, and 30, Radhakrishnan et al do not teach lyophilizing their compositions intended for oral administration and then reconstituting them prior to use.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to prepare in lyophilized form the aqueous compositions intended for oral administration taught and suggested by Radhakrishnan et al, and to reconstitute the lyophilized compositions prior to oral administration, because Radhakrishnan et al teach that aqueous solutions comprising Compound 22 are suitable for lyophilization (see, e.g., paragraphs [0024]-[0026]), and because it is routine in the pharmaceutical arts to lyophilize aqueous pharmaceutical compositions so that the active agent can be stored in stable form.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                                                                                                                                                                                                                      
JRussel
March 23, 2021